    Case113229857
Filing#  0:21-cv-60557-RS   Document01:38:17
                  E-Filed 09/11/2020 1-2 Entered
                                             I;>M on FLSD Docket 03/11/2021 Page 1 of 5


        IN THE CIRCUIT COURT FOR THE
        17TH JUDICIAL CIRCUIT IN AND FOR
        BROWARD COUNTY, FLORIDA

        LYNE DRAINVILLE-WALSH,

                    Plaintiff,
        vs.

        COSTCO WHOLESALE                                                                        Case No:
        CORPORATION. a foreign profit
        corporation.

                    Defendant.
        ----------~------------~'
                                                                                    SUMMONS
        THE STATE OF FLORIDA:

        To All and Singular the Sheriffs of the State:

               YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the
        Complaint, Email Designation, Request to Produce and Interrogatories in the above-=
        styled cause upon the Defendant:
                                                    COSTCO WHOLESALE CORPORATION,
                                                         a foreign profit corporation
                                                     By and through its registered agent:
                                                        CT CORPORATION SYSTEM
                                                      1200 SOUTH PINE ISLAND ROAD
                                                           PLANTATION, FL 33324

                The Defendant is hereby required to serve written defenses to said Complaint on
        Plaintiffs attorney, to wit:
                                             Paul Shalhoub
        Whose Address is:
                                     Schwed, Adams, & McGinley, P.A.
                                             7111 Fairway Drive, Suite 105
                                         Palm Beach Gardens, Florida 33418
                                              Telephone: {561) 694-6079
                               Primary Email address for the service of Pleadings ONLY:
                                           eService@schwedlawfirm.com

                                             IMPORTANT
       A lawsuit has been filed against you. You have 20 calendar days after this summons is
       served on you to file a written response to the attached complaint with the clerk of this
       court. A phone call will not protect you. Your written response, including the ease
       number given above and the names of the parties, must be filed if you want the court to




         •·a.•,..,,,..,.... """"•• ·: &nr... ,..n, rat ...,.., ..•   ""''
                                                                            EXHIBIT 1
                                                                            ""..-."''""   i&   r"   .,...""'• •   j   at   l"'\t   r n t , no:,   t '"'"""' " '   "',.   ",.   n• • .... .,..
Case 0:21-cv-60557-RS Document 1-2 Entered on FLSD Docket 03/11/2021 Page 2 of 5
                                                                                   -l-




    IN THE CIRCUIT COURT FOR THE
    17TH JUDICIAL CIRCUIT IN AND FOR
    BROWARD COUNTY, FLORIDA

    LYNE DRAINVILLE-WALSH,
Case 0:21-cv-60557-RS
          Plaintiff,  Document 1-2 Entered on FLSD Docket 03/11/2021 Page 3 of 5
    vs.

    COSTCO WHOLESALE                           Case No: CACE-20-015050 Div. 18
    CORPORATION, a foreign profit
    corporation,

           Defendant.
                                         . I
                                                                           .

                                         COMPLAINT

           Plaintiff, LYNE DRAINVILLE-WALSH, sues Defendant, COSTCO WHOLESALE

    CORPORATION, a foreign profit corporation (hereinafter "COSTCO"), and states the

    following:

           1.    This is a cause of action for damages in excess of $30,000.00.

           2.    All conditions precedent to filing this action have been complied with,

    expired, and/or waived.

           3.    The incident described herein occurred in Broward County, Florida.

           4.    On or about December 21, 2018, Defendant, COSTCO, was the owner

    and in possession of the premises at 1890 South University Drive in Davie, Broward

    County, Florida, which Defendant operates as a retail store.

           5.    At that time and place, Plaintiff, LYNE DRAINVILLE..WALSH, was an

    invitee lawfully on the premises described above.

          6.     At that time and place, Plaintiff, LYNE DRAINVILLE-WALSH, was injured

   when she slipped and fell on a grape on the store's floor.
Case 0:21-cv-60557-RS Document 1-2 Entered on FLSD Docket 03/11/2021 Page 4 of 5
                                                                                                 1-

            7.    Defendant, COSTCO, had a duty to maintain the premises in a reasonably

     safe condition, correct any dangerous condition of which it either knew or should have

     known by the use of reasonable care, and to warn of any dangerous conditions

     concerning which it had, or should have had, knowledge greater than that of its invitees.

     Defendant breached all of these duties.

           8.     Specifically, Defendant, COSTCO, negligently:

                  a) Failed to inspect and maintain the store's floor in a safe condition;

                  b) Allowed a grape to remain on the store's floor for an unreasonable

                      length of time;

                  c) Allowed a slip hazard and dangerous condition to remain on the

                      premises for an unreasonable length of time; and

                  d) Failed to warn the Plaintiff and similarly situated individuals of the

                      dangerous condition.

           9.     Defendant, COSTCO, knew or, in the exercise of ordinary care, should

    have known the premises were not in a reasonably safe condition.

           10.    Defendant, COSTCO, had actual or constructive notice of the dangerous

    condition.

           11.    As the direct and proximate result of the negligence of Defendant,

    COSTCO, Plaintiff, LYNE DRAINVILLE-WALSH, suffered bodily injury and resulting

    pain and suffering, disability, disfigurement, mental anguish, loss of capacity for the

    enjoyment of life, expense of hospitalization, medical and nursing care and treatment.

    loss of earnings, Joss of ability to earn money, and aggravation of a previously existing
Case 0:21-cv-60557-RS Document 1-2 Entered on FLSD Docket 03/11/2021 Page 5 of 5




    condition. The losses are · either permanent or continuing and Plaintiff will suffer the

    losses in the future.

          WHEREFORE, Plaintiff, LYNE DRAINVILLE-WALSH, demands judgment for

    damages against Defendant, COSTCO.

          Plaintiff demands trial by jury on all issues so triable.

          Respectfully submitted this 11rH . day of September, 2020.

                                           By:            s/ Paul Shalhoub
                                                 PAUL SHALHOUB, ESQUIRE
                                                 Attorney Email: PShalhoub@schwedlawfirm.com
                                                 Eservice Email: eservice@schwedlawfirm.com
                                                 Bar Number: 88300
                                                 Attorneys for Plaintiff, LYNE DRAINVILLE-WALSH
                                                 Schwed, Adams & McGinley, P.A.
                                                 7111 Fairway Drive, Suite 105 .
                                                 Palm Beach Gardens, Florida 33418
                                                 Telephone: (561) 694-6079
                                                 Facsimile: (561) 694-6089




                          ...:
                             _




                                 {"   f


                  I   '




                                          ,•
